       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 1 of 13



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 20-10714-RGS

                             YASIR S. CREACH

                                      v.

ANNIE DOOKHAN, Lab Chemist; DANIEL F. CONLEY, District Attorney;
  JULIE NASIFF, Lab Chemist Supervisor; LINDA HAN, Lab Director;
 JOHN AUERBACH, Commissioner of the Department of Public Health;
  JUDY ANN BIGSBY, Secretary of the Executive Office of Health and
                        Human Services


                      MEMORANDUM AND ORDER

                                June 16, 2020

      For the reasons stated below, the court denies without prejudice

plaintiff’s motions to appoint counsel and for leave to proceed in forma

pauperis and finds that the complaint fails to state a claim upon which relief

may be granted. If plaintiff wishes to proceed with this action, he must file

(1) a renewed motion for leave to proceed in forma pauperis with a copy of

his prison account statement and (2) an amended complaint that sets forth

a plausible claim upon which relief may be granted.

                               BACKGROUND

      On April 10, 2020, pro se litigant Yasir S. Creach (“Creach”) filed a pro

se complaint against the former Suffolk County District Attorney, former
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 2 of 13



Commissioner of the Executive Office of Health and Human Services as well

former officials and employees of the Department of Public Health (“DPH”),

which operated the drug testing facility (the “Hinton Drug Lab”). Complaint

(“Compl.”), Docket No. 1. Creach also filed motions for leave to proceed in

forma pauperis and for appointment of counsel. Docket Nos 2, 4.

     Creach seeks monetary damages for the alleged violation of his

constitutional rights stemming from his arrest on drug-related charges.

Compl., Docket No. 1. Creach alleges that in July 2007, he was charged with

a Class B controlled substance offense which was a second subsequent

offense for Creach. Id. at p. 7. Creach states that he served a “one to two ½

state prison term.” Id.

     As to the former Suffolk County District Attorney, Creach alleges that

the district attorney failed to provide defense counsel with exculpatory

information concerning drug testing misconduct and that he “corresponded”

and “colluded” with lab chemist Annie Dookhan. Id. Creach complains that

his “alleged one tenth of a gram of cocaine never made it to the suppression

hearing.” Id.

     As to lab chemist Dookhan, the complaint states that that she “signed

off as primary analyst[,] secondary or confirmatory[,] in all of [Creach’s]

convictions.    Id. at p. 6.   Creach alleges that Dookhan’s      “insidious


                                     2
        Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 3 of 13



misconduct as an imposter ‘lab chemist’ influenced [plaintiff’s] pleading out

to every drug case [he ever] had since 2004 up until 2007 in Suffolk County

being ‘material to that choice’ she colluded with the district attorneys and

corrupt police officials to sabotage the lives of over 20,000 victims, [Creach]

being a prime example.” Id. at p. 5-6.

      As to the former head of the Division of Analytical Chemistry, which

included the Hinton Laboratory, the complaint states that Julie Nassif,

violated Creach’s rights “for failing to properly investigate her subordinates

(ie) Annie Dookhan[‘s] behavior and misconduct after having knowledge of

a specific breach of protocol.” Id. at p. 7.

      As to the former director of the Hinton Lab, the complaint states that

Han violated Creach’s rights “by not acting and not holding her subordinate

accountable after also having knowledge of Annie Dookhan’s insidious

misconduct.” Id. at p. 7. Creach references Solomon v. Dookhan, C.A. No.

13-10208-GAO, 2014 WL 317202 (D. Mass. Jan. 27, 2014). Id.

      As to the former Commissioner of the Department of Public Health,

the complaint states that Auerbach violated plaintiff’s rights by “failing to

maintain [up]dated operating procedures for the lab, and undertook no

action toward accredidations (sic), likewise failed to prohibit direct contact




                                        3
          Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 4 of 13



between DPH chemist and prosecuting assistant district attorney.” Id. at p.

8.

      As to the former Commissioner of the Executive Office of Health and

Human Services, the complaint states that Bigby violated plaintiff’s rights by

“failing to act on holding subordinate accountable (ie) Annie Dookhan she

had knowledge of chemist malfeasance.” Id. at p. 8.

          MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

      Although Creach filed a motion for leave to proceed in forma pauperis,

he failed to provide a certified prison account statement. Where, as here, the

plaintiff is a prisoner, a request to proceed without prepayment of the filing

fee must be accompanied by “a certified copy of the trust fund account

statement (or institutional equivalent) for the prisoner for the 6-month

period immediately preceding the filing of the complaint . . . obtained from

the appropriate official of each prison at which the prisoner is or was

confined.” 28 U.S.C. § 1915(a)(2).1 Therefore, the motion will be denied


      1
        Unlike other civil litigants, prisoner plaintiffs are not entitled to a
complete waiver of the filing fee, notwithstanding the grant of in forma
pauperis status. Based on the information contained in the prison account
statement, the Court will direct the appropriate prison official to withdraw
an initial partial payment from the plaintiff’s account, followed by payments
on a monthly basis until the $350.00 filing fee is paid in full. See 28 U.S.C.
§ 1915(b)(1)-(2). Even if the action is dismissed upon a preliminary
screening, see 28 U.S.C. §§ 1915(e)(2), 1915A, the plaintiff remains obligated
to pay the fee, see McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th Cir.
                                       4
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 5 of 13



without prejudice to refiling with a copy of plaintiff’s prison account

statement.

               MOTION FOR APPOINTMENT OF COUNSEL

      Under 28 U.S.C. § 1915(e)(1), the court "may request an attorney to

represent any person unable to afford counsel." 28 U.S.C. § 1915(e)(1).

There is no constitutional right to a free lawyer in a civil case. See

DesRosiers v. Moran, 949 F.2d 15, 24 (1st Cir. 1991). The First Circuit has

held that a court’s denial of a motion to appoint counsel is subject to

reversal if: (1) a plaintiff is indigent; and, (2) exceptional circumstances

exist such that the denial of counsel will result in a fundamental unfairness

impinging on his due process rights. Id.; 28 U.S.C. § 1915(e)(1). “To

determine whether there are exceptional circumstances sufficient to

warrant the appointment of counsel, a court must examine the total

situation, focusing, inter alia, on the merits of the case, the complexity of

the legal issues, and the litigant's ability to represent himself.” Id.

      As an initial matter, Creach is not yet proceeding in forma pauperis.

Moreover, since the complaint fails to state a claim upon which relief may

be granted, see infra. (discussion), Creach has not meet his burden of



1997) (§ 1915(b)(1) compels the payment of the fee at the moment the
complaint is filed).

                                        5
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 6 of 13



demonstrating “exceptional circumstances” that warrant appointment of

counsel. Accordingly, at this juncture, the motion for counsel will be

denied without prejudice.

                        PRELIMINARY SCREENING

      The complaint is subject to a preliminary screening under 28 U.S.C. §

1915A. This statute authorizes federal courts to dismiss actions in which a

prisoner plaintiff seeks redress from a governmental entity or officers or

employees of a governmental entity. Id. Section 1915A authorizes federal

courts to dismiss a complaint sua sponte if the claims therein lack an

arguable basis in law or in fact, fail to state a claim on which relief may be

granted, or seek monetary relief against a defendant who is immune from

such relief. See 28 U.S.C. § 1915A(b).

      Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,            a

complaint needs to sufficiently identify the alleged misconduct of each

defendant so that he or she has fair notice of the nature of the claim the

plaintiff is asserting and the factual grounds upon which it rests.        See

Silverstrand Invs. v. AMAG Pharm., Inc., 707 F.3d 95, 101 (1st Cir. 2013).

      When examining the sufficiency of the pleadings, the court considers

whether the plaintiff has pled “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).


                                         6
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 7 of 13



“A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted). “In evaluating whether a complaint states a plausible

claim, [the court performs a] ‘two-step analysis.’” Saldivar v. Racine, 818

F.3d 14, 18 (1st Cir. 2016) (quoting Cardigan Mountain Sch. v. N.H. Ins. Co.,

787 F.3d 82, 84 (1st Cir. 2015)). “First, the court must distinguish ‘the

complaint’s factual allegations (which must be accepted as true) from its

conclusory legal allegations (which need not be credited).’” Garcia-Catalan

v. United States, 734 F.3d 100, 103 (1st Cir. 2013) (quoting Morales-Cruz v.

Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012)). Second, the court must

determine whether the factual allegations present a "reasonable inference

that the defendant is liable for the misconduct alleged." Haley v. City of

Boston, 657 F.3d 39, 46 (1st Cir. 2011).

      Dismissal for failure to state a claim is appropriate when the pleadings

fail to set forth “factual allegations, either direct or inferential, respecting

each material element necessary to sustain recovery under some actionable

legal theory.” Solomon v. Dookhan, C.A. No. 13-10208-GAO, 2014 WL

317202, *3 (D. Mass. Jan. 27, 2014) (citations omitted). The tenet that a

court must accept as true all of the allegations contained in a complaint is


                                       7
          Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 8 of 13



inapplicable to legal conclusions.      Id. (citing Iqbal, 556 U.S. at 678).

Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice. Id. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the

pleader is entitled to relief.” Id.

      In conducting this review, the court liberally construes the complaint

because Creach is proceeding pro se. See Haines v. Kerner, 404 U.S. 519,

520-21 (1972).

                                  DISCUSSION

      As an initial matter, although Creach’s complaint does not refer to 42

U.S.C. § 1983 specifically, the court construes the pro se pleading to be

asserting Section 1983 claims for the alleged violation of his constitutional

rights.

      The court recognizes that Dookhan's misconduct was found to have

tainted the evidence used by the government to convict tens of thousands of

people of drug crimes. See Bridgeman v. District Attorney for the Suffolk

Dist., 476 Mass. 298, 300, 67 N.E.3d 673 (2017). Several years ago, the

district attorneys in Massachusetts were ordered by the Massachusetts

Supreme Judicial Court to review every case in which Dookhan signed the


                                       8
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 9 of 13



drug certificate and identify those convictions in which the district attorney

would attempt to re-prosecute or move to vacate and dismiss.              See

Bridgeman v. Dist. Attorney for Suffolk Dist., 471 Mass. 465, 30 N.E.3d 806

(2015). Here, the complaint contains no information concerning the status

of Creach’s case(s) in light of Bridgeman.

      To the extent Creach challenges the constitutionality of his convictions

or sentences, such claims may be barred by the “favorable termination” rule

of Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). “[I]n order to recover

damages for allegedly unconstitutional conviction or imprisonment . . . a

[civil rights] plaintiff must prove that the conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid by

a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512

U.S. at 486-87.

      Additionally, Creach’s claims appear to have arisen more than three

years prior to this suit being initiated on April 10, 2020. Any of Creach’s

Section 1983 claims accruing prior to April 10, 2017 are subject to dismissal

as time-barred. Nieves v. McSweeney, 241 F.3d 46, 52–53 (1st Cir. 2001)

(federal civil rights cases filed in Massachusetts are subject to a three-year

statute of limitations). Federal law provides that a Section 1983 claim


                                      9
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 10 of 13



accrues when plaintiff knew or should have known of his injury. See Cao v.

Puerto Rico, 525 F.3d 112, 115 (1st Cir. 2008).

      Finally, the factual allegations against the individual defendants do not

meet the requirements of Rule 8(a)(2) because the minimal factual

allegations do not support his conclusion that his constitutional rights were

violated. Creach’s allegations are too generalized and vague to plausibly state

a claim of a violation of his constitutional rights.

      Although Creach alleges that the drugs that were the subject of his

criminal prosecutions were tested by Dookhan at the Hinton Drug Lab, the

complaint fails to state a claim for constitutional violations by Dookhan. As

to Dookhan, Creach complains that he was “influenced” to enter a guilty plea

in every case which he was charged with a narcotics offense from 2004

through 2007.      Creach does not allege facts that, taken as true, could

establish that he was denied due process based upon Dookhan’s actions or

inactions.

      Even if his claims are not time-barred, to the extent Creach seeks

damages from the former Suffolk County District Attorney, his claims are

barred by the doctrine of absolute prosecutorial immunity. Acts undertaken

by a prosecutor in preparing for the initiation of judicial proceedings or for

trial, and which occur in the course of his role as an advocate for the State,


                                       10
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 11 of 13



are entitled to the protections of absolute immunity. Penate v. Kaczmarek,

928 F.3d 128 (1st Cir. 2019). To the extent Creach complains that his rights

were violated by Conley’s failure to disclose Brady evidence, the complaint

fails to identify the exculpatory evidence Creach contends was withheld. The

complaint also lacks sufficient allegations to plausibly state a claim that

Conley was deliberately indifferent to a constitutional violation of Creach’s

rights arising from alleged communications with Dookhan.

      As to defendants Nassif, Han, Auerbach and Bigby, the allegations

concern their role as supervisors. Nassif was Director of Analytic Chemistry

and Dookhan’s supervisor. Han was director of the Hinton Drug Lab and

Nassif’s supervisor. Auerbach, as Commissioner of the Department of Public

Health, oversaw the Hinton Drug Lab. Bigby, as Secretary of the Executive

Office of Health and Human Services, oversaw the Department of Public

Health. Pursuant to Section 1983, a supervisor can only be liable for a

subordinate’s behavior if “(1) the behavior of [his or her] subordinates results

in a constitutional violation, and (2) the [supervisor’s] action or inaction was

affirmative[ly] link[ed] to the behavior in the sense that it could be

characterized as supervisory encouragement, condonation or acquiescence

or gross negligence amounting to deliberate indifference.”           Pineda v.

Toomey, 533 F.3d 50, 54 (1st Cir.2008) (citations omitted).


                                       11
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 12 of 13



      Here, the allegations against Nassif, Han, Auerbach and Bigby, and the

reasonable inferences to be drawn therefrom, fail to plausibly state a claim

that these defendants knew of, or condoned, Dookhan’s alleged violation of

Creach’s constitutional rights, or that these defendants would have known of

it but for their deliberate indifference. Taking the factual allegations as true,

including all reasonable inferences, Creach’s allegations fail to support the

claim that these defendants knew of, or participated in, Dookhan’s alleged

misconduct.

      In light of the foregoing, the complaint will be dismissed in 28 days

unless Creach files an amended complaint which cures the pleading

deficiencies noted above and sets forth a plausible claim upon which relief

may be granted.

      Accordingly:

      1.    The motion for leave to proceed in forma pauperis (Docket No.
2) is DENIED without prejudice. If plaintiff elects to proceed with this

action, within 28 days of the date of this Memorandum and Order, he either

must (1) pay the $400.00 filing and administrative fees; or (2) file a renewed

motion for leave to proceed in forma pauperis accompanied by his certified

prison account statement. Failure of plaintiff to comply with this directive

may result in a dismissal of this action without prejudice. The Clerk shall


                                       12
       Case 1:20-cv-10714-RGS Document 6 Filed 06/16/20 Page 13 of 13



provide plaintiff with an Application to Proceed in District Court Without

Prepaying Fees or Costs.

     2.    The motion for appointment of counsel (Docket No. 4) is denied

without prejudice.

     3.    The complaint is subject to dismissal pursuant to 28 U.S.C. §

1915(e)(2). If plaintiff wishes to proceed in this matter, he must file an

amended complaint curing the pleading deficiencies and setting forth a

plausible claim upon which relief may be granted. Failure to comply with

this directive within twenty-eight (28) days of the date of this Memorandum

and Order may result in dismissal of this action.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns
                                   UNITED STATES DISTRICT JUDGE




                                     13
